Opinion by
Judge Lindsay:
The instruction in this case authorized the jury to find for plaintiff the damages sustained, not exceeding $1,000. The objection to this mode of .instructing in actions for personal injury, is that, it furnishes the jury no standard or test by which to determine the amount proper to be given in the way of damages. It leaves that question to their uninstructed and fluctuating discretion. For injuries to property or for breaches of contract, this may be safely done, but not so in cases of injury to the person. The jury should, in this class of cases, be informed as to what elements or circumstances go to make up the compensation allowed by law, to the party injured. Parker v. Jenkins, 3 Bush 587. It is clear that the verdict in this action was intended to cover more than the injury to appellee’s property, and that the personal injury entered into the consideration of the jury. . It is also clear that nothing more than compensatory damages could properly be given for this injury.
Judgment reversed and cause remanded for a new trial, upon principles consistent with this opinion and with the law as defined in the case cited.